DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both an upper member of a wall panel (Fig. 2; para. 0053) and a clearance that a rod has to move up and down (Figs. 8 and 8A; para. 0051); reference character “70” has been used to designate both a lower member of a wall panel (Fig. 2; para. 0053) and a training attachment/plank (Figs. 8A and 18-21; para. 0048, line 2; para. 0051, line 8, et al.); and reference character “100” has been used to designate both a door (Fig. 9; para. 0055) and shingles (Fig. 11; para. 0056). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference numbers “138” in Fig. 14 and “162” in Fig. 18. It appears to the examiner that in the specification, para. 0058, second to last line, “arrow 140” should read --arrow 138--; and in Fig. 18, reference number “162” should read --148-- (consistent with Fig. 4 and para. 0062, line 3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0049, line 11, it appears that “the may” should read --the fasteners may--.
In para. 0050, line 8, “the fastener 82, 86” should read --the fasteners 82, 86--.
In para. 0051, line 7, it appears that the word “if” should be deleted.
In para. 0055, last line, it appears that “attachment 106” should read --attachment 58--, consistent with Fig. 9 and para. 0048, line 2, et al. (The examiner notes that reference number “106” is used elsewhere to denote a slot; see Fig. 11A and para. 0056).
In para. 0059, last line, “tot he” should read --to the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8, 11, and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation “wherein the rectangular opening of the vertical structure defined by vertical members are first and second vertical beams” renders the claim indefinite, because it is unclear which components are first and second vertical beams. As written, the claim appears to be describing the rectangular opening as being first and second vertical beams. For the purpose of examination, “wherein the rectangular opening of the vertical structure defined by vertical members are first and second vertical beams” will be interpreted in view of Applicant’s disclosure to mean --wherein the first and second vertical members are first and second vertical beams--. Claims 3-8 and 11 are rejected in view of their dependency from claim 2.
Regarding claim 4, the limitation “the first and second fasteners are a protrusion” in line 1 renders the claim indefinite, because it is unclear whether this means that all of the first and second fasteners are protrusions. For the purpose of examination, “the first and second fasteners are a protrusion” will be interpreted in view of Applicant’s disclosure to mean --each of the first and second fasteners comprises a protrusion--. 
Regarding claim 6, the limitation “the first and second firearm training attachments have a bar on which the first and second firearm training attachment rests upon and the bar which is received into a pair of J channels to support the first and second firearm training attachment” renders the claim indefinite, because it is unclear whether this means that each of the training attachments has a bar and because it is unclear whether “a pair of J channels” in line 4 refers to the J channels introduced in line 1. For the purpose of examination, “the first and second firearm training attachments have a bar on which the first and second firearm training attachment rests upon and the bar which is received into a pair of J channels to support the first and second firearm training attachment” will be interpreted in view of Applicant’s disclosure to mean --each of the first and second firearm training attachments has a bar on which the first and second firearm training attachments rest when the bar is received into a pair of the J channels to support the first and second firearm training attachments--.
Claim 13 recites the limitations “the protrusion” in line 2 and “the engaged position” in line 3. There is insufficient antecedent basis for these limitations in claim 12, from which claim 13 depends. 
Claim 14 recites the limitation “the hollow center” in line 2. There is insufficient antecedent basis for this limitation in claim 12, from which claim 14 depends. In addition, the limitation “the first and second training attachments have a bar” in lines 2-3 renders the claim indefinite, because it is unclear whether this means that each of the training attachments has a bar. For the purpose of examination, “the first and second training attachments have a bar” will be interpreted in view of Applicant’s disclosure to mean --each of the first and second training attachments has a bar--. Additionally, the method step of “receiving the bar in the J channels and supporting the bar in the J channels to support the first and second training attachment” in lines 3-5 renders the claim indefinite, because it is unclear how this step is related to the claimed attaching steps of the first and second firearm training attachments. For the purpose of examination, “to support the first and second training attachment” will be interpreted to mean --when the first and second training attachments are attached to the vertical structure--.
Regarding claim 15, the limitation “a pair of first and second fasteners” in line 3 renders the claim indefinite, because it is unclear whether this refers to one of the pairs of first and second fasteners previously recited in claim 12. For the purpose of examination, “a pair of first and second fasteners” will be interpreted to mean --one of the pairs of first and second fasteners--. Additionally, it appears that “resting a second end portion rests on ground” in lines 3-4 should read --resting a second end portion on ground--.
Claim 16 recites “The method of Claim 1” in the preamble. There is insufficient antecedent basis for “the method” in claim 1, because claim 1 is directed to a system rather than a method. For the purpose of examination, claim 16 will be interpreted as depending from claim 12. In addition, the limitations “one pair of first and second fasteners” in line 4 and “a different pair of first and second fasteners” in line 5 render the claim indefinite, because it is unclear whether these limitations refers to the pairs of first and second fasteners previously recited in claim 12. For the purpose of examination, “one pair of first and second fasteners” will be interpreted to mean --one of the pairs of first and second fasteners--, and “a different pair of first and second fasteners” will be interpreted to mean --a different one of the pairs of first and second fasteners--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shipper et al. (US Patent Pub. 2021/0032823, hereinafter Shipper).
Regarding claim 1, Shipper discloses a system (mobile fence 10, Fig. 1; para. 0039) for training a firearm trainee to operate a firearm (para. 0008, last sentence, “used for shoot houses and training ranges”) comprising: a vertical structure (including post uprights 20) having a rectangular opening (for receiving rectangular panel 24, Fig. 1) defined by first and second vertical members (post uprights 20), a plurality of first fasteners (upper and lower apertures 52, 54, Fig. 15; para. 0042) attached to the first vertical member (20), and a plurality of second fasteners (upper and lower apertures 52, 54) attached to the second vertical member (the second upright 20 being identical to the first upright 20; para. 0042, lines 9-12). Each of the plurality of second fasteners (52, 54) is at a same vertical height as each of the plurality of first fasteners (i.e., each upper fastener 52 being at the same vertical height and each lower fastener 54 being at the same vertical height; see Fig. 13). The first and second fasteners at the same vertical height define a pair of first and second fasteners (i.e., a pair of upper fasteners 52 and a pair of lower fasteners 54). The system includes a first firearm training attachment (expanded wire mesh panel 24, Fig. 1; para. 0042, last sentence) detachably attached to the vertical structure (20) at the rectangular opening (Fig. 1). The first firearm training attachment (24) is attachable to one of the pairs of the first and second fasteners (by insertion of pins 48, 50 of the panel 24 into apertures 52, 54 of the vertical members 20; para. 0042). When the first firearm training attachment (24) is attached to the vertical structure (20) at the rectangular opening (Fig. 1), the system creates a first situation capable of use for firearm training (e.g., for training using a mesh barrier as shown in Fig. 1). The system also includes a second firearm training attachment (solid cover panel 100, Figs. 20 and 25; para. 0049, lines 9-18) detachably attached to the vertical structure (20) at the rectangular opening (as shown in Fig. 25). The second firearm training attachment is attachable to one of the pairs of the first and second fasteners (via pins of cover panel 100 shown in Fig. 20 that are similar to the pins 48, 50 of the mesh panel 24 discussed above, similarly insertable into the apertures 52, 54 of the vertical members 20, as shown in Fig. 25). When the second firearm training attachment (100) is attached to the vertical structure (20) at the rectangular opening, the first firearm training attachment (24) may be removed from the vertical structure (para. 0006, lines 10-14; para. 0039, lines 12-13, the panel 24 being removably supported by the uprights 20) and the system creates a second situation capable of use for firearm training (e.g., for training using a solid barrier as shown in Fig. 25; para. 0049, lines 9-13).
The examiner notes that the term “firearm training” in lines 10-20 describes an intended use of the attachments and does not further limit the structure of the attachments. Similarly, the phrases “the system creates a first firearm training situation” in lines 13-14 and “the system creates a second firearm training situation” in lines 19-20 describe an intended use of the system. With respect to the statements of intended use, the examiner notes that claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Shipper teaches each and every structural limitation of the claimed system, as discussed in detail above, and is capable of use as claimed.
Regarding claim 2, Shipper further discloses the vertical members (20, Fig. 1) are vertical beams (para. 0039, lines 7-8, each member 20 being “a post upright”) that are parallel to each other (Fig. 1).
Regarding claim 7, Shipper further discloses the vertical structure (Fig. 25; para. 0049) has side openings (defined between additional upright posts 20 arranged to support a plurality of adjacent panels as shown in Fig. 25), and the system further comprises a sheet (additional panels 24 or 100, Fig. 25; or alternatively a privacy screen with graphics, para. 0049, lines 13-14) removably attachable to the vertical structure (as discussed above with respect to panel 24) to cover one of the side openings (as shown in Fig. 25).
Regarding claim 12, Shipper discloses a method of setting up a firearm training system (Figs. 1 and 20) for training a firearm trainee to operate a firearm (para. 0008, last sentence, “used for shoot houses and training ranges”), the method comprising the steps of: providing the system (Figs. 1 and 20), the system having: a vertical structure (including post uprights 20) having a rectangular opening (for receiving rectangular panel 24, Fig. 1) defined by first and second vertical members (post uprights 20), a plurality of first fasteners (upper and lower apertures 52, 54, Fig. 15; para. 0042) attached to the first vertical member (20), and a plurality of second fasteners (upper and lower apertures 52, 54) attached to the second vertical member (the second upright 20 being identical to the first upright 20; para. 0042, lines 9-12). Each of the plurality of second fasteners (52, 54) is at a same vertical height as each of the plurality of first fasteners (i.e., each upper fastener 52 being at the same vertical height and each lower fastener 54 being at the same vertical height; see Fig. 13). The first and second fasteners at the same vertical height define a pair of first and second fasteners (i.e., a pair of upper fasteners 52 and a pair of lower fasteners 54). Shipper discloses attaching a first firearm training attachment (expanded wire mesh panel 24, Fig. 1; para. 0042, last sentence) to the vertical structure (20) at the rectangular opening (Fig. 1). The first firearm training attachment (24) is attachable to any one of the pairs of first and second fasteners (by insertion of pins 48, 50 of the panel 24 into apertures 52, 54 of the vertical members 20; para. 0042). When the first firearm training attachment (24) is attached to the vertical structure (20) at the rectangular opening (Fig. 1), the system creates a first situation capable of use for firearm training (e.g., for training using a mesh barrier as shown in Fig. 1). Shipper discloses removing the first firearm training attachment (24) from the vertical structure (para. 0039, lines 12-13, “panel 24 is removably supported between the post uprights 20”). Shipper discloses attaching a second firearm training attachment (solid cover panel 100, Fig. 20; para. 0049, lines 9-18) to the vertical structure (20) at the rectangular opening (the mesh attachment 24 and the solid attachment 100 being modular as shown in Fig. 20 and described at para. 0006, lines 10-14). The second firearm training attachment (100) is attachable to one of the pairs of the first and second fasteners (via pins of cover panel 100 shown in Fig. 20 that are similar to the pins 48, 50 of the mesh panel 24 discussed above, similarly insertable into the apertures 52, 54 of the vertical members 20, as shown in Fig. 25). When the second firearm training attachment (100) is attached to the vertical structure (20) at the rectangular opening, the first firearm training attachment (24) may be removed from the vertical structure (para. 0006, lines 10-14; para. 0039, lines 12-13, the panel 24 being removably supported by the uprights 20) and the system creates a second situation capable of use for firearm training (e.g., for training using a solid barrier as shown in Fig. 25; para. 0049, lines 9-13).
As discussed above, the term “firearm training” in lines 10-22 describes an intended use of the attachments and does not further limit either the structure of the system or the steps performed in the claimed method of setting up the system. Similarly, the phrases “the system creates a first firearm training situation” in lines 14-15 and “the system creates a second firearm training situation” in lines 21-22 describe an intended use of the system (i.e., for firearm training) after it has been set up but do not further limit either the structure of the system or the steps performed in the claimed method of setting up the system. Shipper teaches each and every structural limitation of the system and each and every claimed method step of setting up the system, as discussed in detail above. Therefore, Shipper anticipates the method as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shipper in view of Fornusek (Czech Patent Document No. 34,745, hereinafter Fornusek).
Regarding claim 3, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 2. Shipper does not teach a hollow center of each beam that receives the first and second fasteners. However, in the art of firearm training systems, Fornusek teaches vertical beams (ballistic posts 9, Figs. 3-7) each having a hollow center (defined between plates 14, Fig. 5; see English machine translation, pg. 5, lines 10-15) that receives first and second fasteners (hooks 13), in order to minimize vulnerabilities where penetration of projectiles could occur (pg. 4, lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by including in each beam a hollow center that receives the first and second fasteners, as taught by Fornusek, in order to improve the safety of the system by minimizing vulnerabilities where penetration of projectiles could occur.
Regarding claim 8, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 2. Shipper is silent with respect to the material of the beams. However, Fornusek teaches a similar firearm training system (Figs. 6-8) comprising metal beams (ballistic steel posts 2; see English machine translation, pg. 5, line 4, “ballistic post 2 is a structure consisting of a steel post”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select metal as taught by Fornusek for the material of Shipper’s beams, in order to ensure that the beams are durable and ballistic resistant.
Regarding claim 10, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shipper further teaches one of the firearm training attachments has a cutout (observation port 102, Fig. 20; para. 0049, lines 12-13) capable of use for simulating a third firearm training situation. Shipper does not teach the first and second firearm training attachments are planks, and Shipper does not teach a plurality of the cutouts. As a preliminary note with respect to claim construction, the examiner notes that the dictionary definition of the term “plank” is “a piece of lumber cut thicker than a board” (American Heritage® Dictionary of the English Language, Fifth Edition) or “a stout length of sawn timber” (Collins English Dictionary, 12th Edition). In view of Applicant’s disclosure, the term “plank” is interpreted to mean a piece of material thicker than a board, or a stout length of material, but is not interpreted as being limited to lumber or sawn timber, because Applicant’s disclosure does not describe the material of the planks and does not appear to limit the planks to wood material. (Additionally, the examiner notes that, in common usage, the term “plank” is frequently applied to planks that are not made of wood.) For clarity, the examiner notes that the panels (24 and 100) of Shipper are not considered to be planks because of their dimensions (not because of their material). 
With respect to the planks, Fornusek teaches a similar firearm training system (Fig. 7) comprising first and second firearm training attachments (ballistic panels 1) that are respectively first and second planks (i.e., stout lengths of material; see Figs. 7-8). The first plank (1) may be positioned at a particular height by engaging the first plank to one pair of first and second fasteners (hooks 13). The second plank (1) may be positioned below or above the first plank by attaching the second plank to a pair of first and second fasteners (13) below or above the pair of fasteners which is attached to the first plank (see Figs. 7-8). Fornusek teaches that these stackable planks (1) are advantageous because they are easy to handle without heavy equipment and are easily replaceable when excessively worn (see English machine translation, pg. 3, lines 33-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by configuring the first and second firearm training attachments as first and second stackable planks, as taught by Fornusek, so that they will be easier to handle without heavy equipment (as compared to the larger sheets of Shipper).
With respect to the number of cutouts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shipper by providing the first plank with a plurality of the cutouts (i.e., a plurality of the observation ports 102 taught by Shipper), e.g., to permit observation by two users simultaneously, since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, the modified Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 3. Shipper further teaches the vertical beams (20) are first and second medial frame members (e.g., when the system is configured with additional adjacent panels as shown in Fig. 25 of Shipper; also see Fig. 9 showing similar configuration of posts 9 in Fornusek).
Regarding claim 16, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 12. (See note on claim interpretation in the rejection under 35 USC 112(b) above.) Shipper further teaches one of the firearm training attachments has a cutout (observation port 102, Fig. 20; para. 0049, lines 12-13) capable of use for simulating a third firearm training situation. Shipper does not teach the first and second firearm training attachments are planks, and Shipper does not teach a plurality of the cutouts. (See note above regarding the examiner’s interpretation of the term “plank.”) However, with respect to the planks, Fornusek teaches a similar firearm training system (Fig. 7) comprising first and second firearm training attachments (ballistic panels 1) that are respectively first and second planks (i.e., stout lengths of material; see Figs. 7-8). When the system is set up, the first plank (1) is attached to one pair of first and second fasteners (hooks 13) so as to set the first plank (1) at a particular height, and the second plank (1) is attached to a different pair of first and second fasteners (13) so as to set the second plank (1) below or above the first plank (as shown in Figs. 7-8). Fornusek teaches that setting up the system by attaching the first and second planks (1) in this stacked configuration is advantageous because the planks are easy to handle without heavy equipment and are easily replaceable when excessively worn (see English machine translation, pg. 3, lines 33-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by configuring the first and second firearm training attachments as first and second planks and by attaching the first plank to one pair of the fasteners and the second plank to a different pair of the fasteners above or below the first plank, as taught by Fornusek, so that the training attachments will be easier to handle without heavy equipment (as compared to the larger sheets of Shipper).
With respect to the number of cutouts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shipper by providing the first plank with a plurality of the cutouts (i.e., a plurality of the observation ports 102 taught by Shipper), e.g., to permit observation by two users simultaneously, since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shipper in view of Wenger (US patent No. 4,241,777, hereinafter Wenger).
Regarding claims 3-5, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 2. Shipper does not teach a hollow center of each beam that receives the first and second fasteners (claim 3), a retractable protrusion (claim 4), and a recess in the training attachments for receiving the retractable protrusion (claim 5). However, in the art of modular shell constructions, to solve the problem of variably assembling a panel attachment to a pair of vertical beams, Wenger teaches each beam (legs 20, 21, Fig. 8) having a hollow center (see Fig. 9, showing hollow center of tubular legs 20, 21; col. 2, lines 58-60) that receives first and second fasteners (latch pins 61; col. 4, lines 4-5) (claim 3), the fasteners (61) each being a protrusion (col. 4, lines 4-5, “an end projectable outwardly from the leg”) which is traversable between a retracted position (col. 4, lines 8-9; col. 4, lines 32-33; col. 4, lines 40-46) and an engaged position (Fig. 9; col. 4, lines 33-36, “spring 62 causes the latch pin 61 to move into the opening 51 [in side frame member 11]”; col. 4, lines 46-55), the protrusion (61) being more protruded into a rectangular opening defined by the pair of beams (20, 21) in the engaged position (Fig. 9) compared to the retracted position (when the latch pin 61 is withdrawn from the opening 51) (claim 4); and wherein first and second attachments (panels 16 and 17, Fig. 8) each have a recess (openings 50-53 in frame members 10, 11 of each panel 16, 17, Fig. 2; col. 60-64) that receives the protrusion (61) when the first and second fasteners (61) are in the engaged position (col. 4, lines 10-14; col. 4, lines 33-36; col. 4, lines 49-55) (claim 5). Wenger teaches that this arrangement of protrusions and recesses is advantageous because it firmly locks the vertical beams to the sides of the panel attachment (col. 4, lines 35-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by configuring each beam with a hollow center (claim 3) that receives retractable protrusions as the first and second fasteners (claim 4) and by adding a recess (claim 5) as taught by Wegner in each of the first and second firearm training attachments that receives the protrusions in the engaged position, in order to more firmly lock the vertical beams to the first and second firearm training attachments.
Regarding claim 13, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 12. Shipper does not teach a recess in each training attachment and the step of receiving a protrusion in the recess to traverse the first and second fasteners to an engaged position. However, in the art of modular shell constructions, to solve the problem of variably assembling a panel attachment to a pair of vertical beams, Wenger teaches first and second attachments (panels 16 and 17, Fig. 8) each having a recess (openings 50-53 in frame members 10, 11 of each panel 16, 17, Fig. 2; col. 60-64). When attaching the attachments (16, 17) to a vertical structure (legs 20, 21), protrusions (latch pins 61; col. 4, lines 4-5) are received in the recesses to traverse the protrusions/fasteners (61) to an engaged position (col. 4, lines 10-14; col. 4, lines 33-36; col. 4, lines 49-55). Wenger teaches that this arrangement of protrusions and recesses is advantageous because it firmly locks the vertical beams to the sides of the panel attachment (col. 4, lines 35-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by adding a recess as taught by Wegner in each of the first and second firearm training attachments and receiving protrusions in the recess to traverse the first and second fasteners to an engaged position when attaching the first and second firearm training attachments to the vertical structure, in order to more firmly lock the vertical beams to the first and second firearm training attachments.
Claims 3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipper in view of Shields (US Patent No. 234,692, hereinafter Shields).
Regarding claims 3 and 6, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 2. Shipper does not teach a hollow center of each beam (claim 3), J channels disposed within the hollow center, and a bar that is received into a pair of the J channels (claim 6). However, in the fence art, to solve the problem of adjustably and detachably supporting a panel attachment on vertical beams, Shields teaches each beam (posts A, A, Figs. 1-2; pg. 1, lines 23-27) having a hollow center (at transverse perforations B, B, Fig. 2, which extend through the center of the posts A, as shown in Fig. 1) that receives first and second fasteners (hooks C, C) (claim 3); wherein the fasteners are J channels (see “J” shape of hooks C, C, Figs. 2-3) which are disposed within the hollow center (pg. 1, lines 32-33, “the hooks are inserted into the perforations in the post”), and the panel attachments (F, pg. 1, lines 40-51) each have a bar (cross-pieces H) on which the attachment panels (F) rest when the bar (H) is received into a pair of the J channels (C, C) to support the panel attachments (F) (claim 6). Shields teaches that this arrangement of J channels and bars is advantageous because it permits the attachment panels and fasteners to be readily removed and used elsewhere (pg. 1, lines 46-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by providing each beam with a hollow center (claim 3) that receives J channels as the fasteners within the hollow center as taught by Shields and by providing each of the attachments with a bar as taught by Shields that is received into the J channels to support the first and second firearm training attachments (claim 6), in order to permit both the attachments and the fasteners to be readily removed and used elsewhere in the modular system.
Regarding claim 14, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 12. Shipper does not teach J channels disposed within a hollow center and a bar received in the J channels. However, in the fence art, to solve the problem of adjustably and detachably supporting a panel attachment on vertical beams, Shields teaches paired fasteners that are J channels (see “J” shape of hooks C, C, Figs. 2-3) which are disposed within a hollow center (pg. 1, lines 32-33, “the hooks are inserted into the perforations in the post”) of each vertical beam (posts A, A), and panel attachments (F, pg. 1, lines 40-51) each having a bar (cross-pieces H). When set up, the bar (H) is received and supported in the J channels (C, C) to attach the panel attachments (F) to the beams (A, A). Shields teaches that this arrangement of J channels and bars is advantageous because it permits the attachment panels and fasteners to be readily removed and used elsewhere (pg. 1, lines 46-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by providing the fasteners as J channels received within a hollow center as taught by Shields and by providing each of the attachments with a bar as taught by Shields that is received and supported in the J channels when the first and second firearm training attachments are attached to the beams, in order to permit both the attachments and the fasteners to be readily removed and used elsewhere in the modular system.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shipper in view of SageRatSafaris (Reddit post, “Testing the simulated-roof shooting station”, posted April 21, 2019; hereinafter SageRatSafaris).
Regarding claim 9, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shipper does not teach the first firearm training attachment mimics a section of a roof. However, in the art of firearm training systems, SageRatSafaris teaches a firearm training attachment that mimics a section of a roof (“simulated-roof”). A first end portion of the firearm training attachment is attached to first and second vertical members while a second end portion rests on ground to mimic an angled roof top (see annotated image below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by configuring the first firearm training attachment to mimic a section of a roof, as taught by SageRatSafaris, with a first end portion attachable to a pair of the first and second fasteners on the vertical supports while the second end portion rests on the ground, in order to simulate a roof-top shooting scenario.

    PNG
    media_image1.png
    383
    782
    media_image1.png
    Greyscale

Regarding claim 15, Shipper teaches the claimed invention substantially as claimed, as set forth above for claim 12. Shipper does not teach the first firearm training attachment mimics a section of a roof. However, in the art of firearm training systems, SageRatSafaris teaches a firearm training attachment that mimics a section of a roof (“simulated-roof”). When the system is set up, a first end portion of the firearm training attachment is rested between first and second vertical members while a second end portion rests on ground to mimic an angled roof top (see annotated image above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shipper by configuring the first firearm training attachment to mimic a section of a roof, as taught by SageRatSafaris, by resting the first end portion of the first firearm training attachment to a pair of the first and second fasteners on the vertical supports and resting the second end portion on the ground, in order to simulate a roof-top shooting scenario.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lechtenboehmer (US Patent No. 5,961,100) teaches paired fasteners for attaching panels to vertical posts, the fasteners located within a hollow center defined between a front member and a rear member of each post, as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 8, 2022/